Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 1 of 24




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OKLAHOMA

   ARTHUR COPELAND, et al.,

          Plaintiffs,
                                                            Case No. 17-CV-564-TCK-JFJ
   v.
                                                             This Protective Order in no way
   C.A.A.I.R., INC., a not-for-profit corporation,
                                                             diminishes counsel’s obligation
   et al.,
                                                             to comply with LCvR 79.1 and
                                                             G.O. 08-11.
          Defendants.

                              STIPULATED PROTECTIVE ORDER

         The parties have informed the Court that certain documents and information have been and

  may be sought, produced or exhibited by and between the parties in this proceeding (the “Proceed-

  ing”) and that some of these documents relate to the parties’ and non-parties’ financial information,

  competitive information, or other types of sensitive information which the party making the pro-

  duction deems confidential. It has been agreed by the parties to the Proceeding, through their

  respective counsel, that to expedite the flow of discovery material and to preserve the confidenti-

  ality of certain documents and information, a protective order should be entered by the Court. The

  Court has reviewed the terms and conditions of this Protective Order and the Motion for Protective

  Order (ECF No. 91) is granted.

         Based on the parties’ submissions, it is hereby ORDERED that:

  1. Scope

         a.      This Order shall govern all documents, the information contained therein, and all

  other information produced or disclosed during the Proceeding whether revealed in a document,

  deposition, other testimony, discovery response or otherwise, by any party, including any non-

  party, in this Proceeding (the “Supplying Party”) to any other party, including any non-party, (the

  “Receiving Party”), when same is designated with the procedures set forth herein. This Order is
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 2 of 24




  binding upon the parties to the Proceeding, including their respective corporate parents, subsidiar-

  ies and affiliates as well as their respective attorneys, agents, representatives, officers and employ-

  ees and others as set forth in this Order. This Order is also binding on and applies to all non-parties

  who either produce or receive documents or information in connection with this Proceeding.

         b.    Under this Order, any Supplying Party shall have the right to identify and designate

  as “Confidential” any document or other information it produces or provides, or any testimony

  given in this Proceeding, which testimony or discovery material is believed in good faith by that

  Supplying Party, and by the Supplying Party’s counsel, to constitute, reflect or disclose, inter alia,

  (i) trade secret or other confidential business or human resources information, proprietary business

  information, financial records or information, nonpublic research and development data, pricing

  formulas, prospective inventory management programs, customer-related information, compensa-

  tion of current or former personnel, policies, procedures or training materials of Defendants or

  Defendants’ organizational structure, commercially sensitive information; (ii) sensitive personal

  information to include an individual’s date of birth, Social Security number, taxpayer identification

  number, medical information or records, workers’ compensation files, driver’s license number,

  State-issued identification number, and passport number; (iii) “Drug Court” files and records, drug,

  alcohol or narcotic treatment or testing information, non-public personal social media information;

  or (iv) information which, if disclosed, would be reasonably likely to have an adverse effect on the

  competitive position or business operations of the Supplying Party, all as contemplated under Rule

  26(c) of the Federal Rules of Civil Procedure (“Designated Material”).

         c.    “Confidential Information” as used herein means any Designated Material that is des-

  ignated pursuant to this Protective Order as “Confidential” by the Supplying Party, whether it is a




                                                    2
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 3 of 24




  document, information contained in a document, information revealed during a deposition or other

  testimony, information revealed in an interrogatory answer or information otherwise revealed.

         d.    All documents and information described in Paragraph (1)(c) as Confidential Infor-

  mation and which a party, and the party’s counsel, believes to be extremely sensitive confidential

  and/or proprietary information, the disclosure of which, even limited to the restrictions placed on

  Confidential Information in this Order, would compromise and/or jeopardize the Supplying Party’s

  competitive business interests (“Highly Confidential Information”), may be designated as “Highly

  Confidential” by said party and furnished to the other parties pursuant to this Order.

         e.    A party may designate as “Confidential” or “Highly Confidential” information in the

  possession of and supplied by a non-party if the information was transmitted to the non-party under

  an agreement or an obligation that it would remain confidential and the information otherwise

  complies with Paragraph 1(c) and (d).

         f.      Subject to paragraph 12(c), all documents and other materials produced in this liti-

  gation shall be used only for purposes of this litigation whether or not a Supplying Party designates

  such documents or materials as “Confidential” or “Highly Confidential.”

  2. Designation of Confidentiality

         Documents or information may be designated CONFIDENTIAL or HIGHLY CONFI-

  DENTIAL within the meaning of this Order in the following ways:

         a.    Specific documents produced by a Supplying Party shall, if appropriate, be desig-

  nated as “Confidential” or “Highly Confidential” by marking the first page of the document and

  each subsequent page thereof containing Confidential or Highly Confidential information with the

  legend: “CONFIDENTIAL,” “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER,”




                                                   3
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 4 of 24




  “HIGHLY CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-SUBJECT TO PROTECTIVE

  ORDER.”

         b.    In the case of interrogatory answers and responses to requests for admissions, if ap-

  propriate, designation of Confidential or Highly Confidential information shall be made by means

  of a statement in the answers or responses specifying that the answers or responses or specific

  parts thereof are designated “CONFIDENTIAL or HIGHLY CONFIDENTIAL.” The following

  legend shall be placed on each page of interrogatory answers or responses to requests for admission

  containing Confidential Information or Highly Confidential Information: “CONTAINS CONFI-

  DENTIAL INFORMATION” or “CONTAINS HIGHLY CONFIDENTIAL INFORMATION.”

         c.    In the case of depositions and the information contained in depositions (including

  exhibits), designation of the portions of the transcript (including exhibits) which contain Confi-

  dential Information or Highly Confidential Information shall be made by a statement to such effect

  on the record in the course of the deposition by counsel for the party or witness producing such

  information, or by letter from such counsel within thirty (30) days of receipt of the deposition

  transcript or copy thereof (or written notification that the transcript is available). The entire dep-

  osition transcript (including exhibits) shall be treated as Highly Confidential under this Order until

  the expiration of the above-referenced thirty-day period for designation by letter, except that the

  deponent may review the transcript of his or her own deposition during this thirty-day period.

  After the expiration of the thirty (30) day period, the following legend shall be conspicuously

  placed on the front and back of any original deposition transcript, and on each copy thereof, which

  contains Confidential Information or Highly Confidential Information: “CONTAINS CONFI-

  DENTIAL INFORMATION” or “CONTAINS HIGHLY CONFIDENTIAL INFORMATION.”

  If portions of a video recorded deposition are designated as “CONFIDENTIAL” or “HIGHLY


                                                    4
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 5 of 24




  CONFIDENTIAL,” the videocassette or other videotape container shall be labeled with the same

  legend provided for in paragraph 2(a).

         d.     To the extent that matter stored or recorded in the form of electronic or magnetic

  media (including information, files, databases, or programs stored on any digital or analog ma-

  chine-readable device, computers, discs, networks or tapes) (“Computerized Material”) is pro-

  duced by any party in such form, the Supplying Party may designate such matter as “CONFIDEN-

  TIAL” or “HIGHLY CONFIDENTIAL” by cover letter referring generally to such matter or by

  affixing to such media a label with the legend provided for in paragraph 2(a) above. Whenever

  any party to whom Computerized Material designated as “CONFIDENTIAL” or “HIGHLY CON-

  FIDENTIAL” is produced reduces such material to hard-copy form, such party shall mark such

  hard-copy form with the legend provided for in paragraph 2(a) above.

         e.     To the extent that any party or counsel for any party creates, develops or otherwise

  establishes on any digital or analog machine-readable device, recording media, computer, disc,

  network, tape, file, database or program information designated CONFIDENTIAL and/or

  HIGHLY CONFIDENTIAL, that party and/or its counsel must take all necessary steps to ensure

  that access to such media is properly restricted to those persons who, by the terms of this Order,

  may have access to Confidential Information and/or Highly Confidential Information, and will

  affix to any media containing such information a label with the legend provided for in paragraph

  2(a) above.

         f.     The filing of any documents and materials with the Court containing or reflecting the

  contents of Confidential Information or Highly Confidential Information shall be governed by

  LCvR 79.1 and Northern District General Order 08-11. NO SEALED FILINGS SHALL BE

  MADE PRIOR TO: (1) THE FILING OF A MOTION PURSUANT TO LCvR 79.1, AND (2) AN


                                                   5
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 6 of 24




  ORDER GRANTING SUCH MOTION. The LCvR 79.1 motion shall be filed at least two full

  business days prior to the date on which the proposed sealed filing is to be made. If the LCvR

  79.1 motion is granted, and to the extent not inconsistent with rule 79.1 and G.O. 08-11, such

  documents and materials shall be labeled “CONFIDENTIAL INFORMATION (or HIGHLY

  CONFIDENTIAL INFORMATION) - SUBJECT TO COURT ORDER” and shall also bear the

  legend “FILED UNDER SEAL” on the cover page of the document. Only those portions of such

  documents and materials containing or reflecting Confidential Information or Highly Confidential

  Information shall be considered Confidential or Highly Confidential and may be disclosed only in

  accordance with this Order. Each party shall use its best efforts to minimize filings that necessitate

  the filing of documents and materials designated Confidential or Highly Confidential under seal.

  No party or other person may have access to any sealed document from the files of the Court

  without an order of the Court. This provision does not relieve the filing party of serving the doc-

  ument on other parties in accordance with ordinary procedures established by the civil and local

  rules or Court order. Regardless of any provision in this Order to the contrary, a party does not

  have to file a document under seal if the Confidential Information or Highly Confidential Infor-

  mation contained or reflected in the document was so designated solely by that party.

         g.    Documents filed under seal may be unsealed at the Court’s discretion.

  3. Use of Confidential Information or Highly Confidential Information

         Subject to Paragraph 12(c), Confidential Information or Highly Confidential Information

  shall not be used by any person, other than the Supplying Party, for any purpose other than con-

  ducting this Proceeding, Copeland et al. v. C.A.A.I.R., et al., Case No. 17-CV-00564-TCK-JFJ,

  which case is pending in the United States District Court for the Northern District of Oklahoma,




                                                    6
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 7 of 24




  and in no event shall such information be used for any business, competitive, personal, private,

  public or other purpose.

  4. Disclosure of Confidential Information

         a.      The attorneys of record are responsible for employing reasonable measures, con-

  sistent with this Order, to control access to, and distribution of information designated “CONFI-

  DENTIAL” pursuant to this Order.

         b.    Subject to Paragraph 6 below, access to information designated “CONFIDENTIAL”

  pursuant to this Order shall be limited to the following persons:

                 i.      The parties, including outside and in-house counsel for the parties, as well

                         as members and employees of their firms including but not limited to their

                         paralegals, investigative, secretarial and clerical personnel who are em-

                         ployed by and engaged in assisting such counsel in this Proceeding.

                 ii.     Outside photocopying, data processing or graphic production services em-

                         ployed by the parties or their counsel to assist in this Proceeding.

                 iii.    Any outside expert or consultant (or any employee of such outside expert

                         or consultant) who is retained, or sought to be retained, by counsel for a

                         party in this Proceeding, for purposes of consulting, and/or testifying in

                         this Proceeding, and to whom counsel in good faith has deemed disclosure

                         of such “CONFIDENTIAL” material is reasonably necessary in order to

                         assist in the preparation or the conduct of this Proceeding. This paragraph

                         shall not relieve, change or otherwise affect any obligations or limitations

                         imposed on any person by contract or law regarding the disclosure or use

                         of trade secrets or other confidential or proprietary information.


                                                   7
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 8 of 24




              iv.    Five (and no more than five) directors, officers, employees or other repre-

                     sentatives of a party or its corporate parent whose review of the specific

                     Confidential Information is reasonably necessary to assist in the prosecu-

                     tion or defense of this Proceeding. However, a party that originally des-

                     ignated information as “CONFIDENTIAL” may reveal such information

                     to any of its own directors, officers, employees or other representatives.

              v.     Any fact witness, at the witness’ deposition in this Proceeding, but only if

                     counsel who discloses “CONFIDENTIAL” information to the witness de-

                     termines, in good faith, that such disclosure is reasonably necessary and

                     appropriate to assist in the conduct of this Proceeding.

              vi.    Any person (a) who was involved in the preparation of the document or

                     other tangible medium containing the Confidential Information and/or

                     who is shown on the face of “CONFIDENTIAL” material to have au-

                     thored or received the “CONFIDENTIAL” material sought to be disclosed

                     to that person, or (b) who is specifically referenced by name and substan-

                     tively discussed in the “CONFIDENTIAL” material, but only as to the

                     specific material the person authored or received, or in which such person

                     is referenced and discussed.

              vii.   This Court or any other Court exercising jurisdiction with respect to this

                     litigation, Court personnel, jurors, and qualified persons (including neces-

                     sary clerical personnel) recording, taking or transcribing testimony or ar-

                     gument at any deposition, hearing, trial or appeal in this litigation; and




                                               8
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 9 of 24




                viii.   Any other person to whom the Supplying Party agrees in writing or on the

                        record in advance of the disclosure, provided that the party seeking to

                        make the disclosure must first submit a request, in writing or on the record,

                        to the Supplying Party explaining why the disclosure is necessary. If the

                        Supplying Party does not agree to allow the disclosure, the party seeking

                        to make the disclosure may file a motion with the Court for approval to

                        make the disclosure.

  5. Disclosure of Highly Confidential Information

         a.     The attorneys of record are responsible for employing reasonable measures, con-

  sistent with this Order, to control access to, and distribution of information designated “HIGHLY

  CONFIDENTIAL” pursuant to this Order.

         b.     Subject to paragraph 6 below, access to information designated “HIGHLY CON-

  FIDENTIAL” pursuant to this Order shall be limited to the following persons:

                i.      Outside counsel for the parties as well as their paralegals, investigative,

                        secretarial and clerical personnel who are employed by and engaged in

                        assisting such counsel in this litigation.

                ii.     Two (and no more than two) in-house counsel of a party or its corporate

                        parent designated as having responsibility for making decisions dealing

                        directly with the resolution of this Proceeding.

                iii.    Outside photocopying, data processing or graphic production services em-

                        ployed by the parties or their counsel to assist in this litigation.

                iv.     Any outside expert or consultant (or any employee of such outside expert

                        or consultant) who is retained by counsel for a party in this Proceeding,

                                                   9
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 10 of 24




                       for purposes of consulting, and/or testifying in this Proceeding, and to

                       whom counsel in good faith has deemed disclosure of such “HIGHLY

                       CONFIDENTIAL” material is reasonably necessary in order to assist in

                       the preparation or the conduct of this Proceeding. This paragraph shall

                       not relieve, change or otherwise affect any obligations or limitations im-

                       posed on any person by contract or law regarding the disclosure or use of

                       trade secrets or other confidential or proprietary information.

               v.      Any person who is shown on the face of “HIGHLY CONFIDENTIAL”

                       material to have authored or received the “HIGHLY CONFIDENTIAL”

                       material sought to be disclosed to that person, but only as to the specific

                       material the person authored or received.

               vi.     Two (and no more than two) directors, officers, employees or other repre-

                       sentatives of a party or its corporate parent designated as having responsi-

                       bility for making business decisions dealing directly with the resolution of

                       this Proceeding. However, a party that designated information as

                       “HIGHLY CONFIDENTIAL” may reveal such information to any of its

                       own directors, officers, employees or other representatives.

               vii.    Any fact witness, at the witness’ deposition in this Proceeding, but only if

                       counsel who discloses “HIGHLY CONFIDENTIAL” information to the

                       witness determines, in good faith, that such disclosure is reasonably nec-

                       essary and appropriate to assist in the conduct of this Proceeding.

               viii.   This Court or any other Court exercising jurisdiction with respect to this

                       litigation, Court personnel, jurors, alternate jurors, and qualified persons


                                                10
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 11 of 24




                           (including necessary clerical personnel) recording, taking or transcribing

                           testimony or argument at any deposition, hearing, trial, or appeal in this

                           litigation; and

                   ix.     Any other person to whom the Supplying Party agrees in writing or on the

                           record in advance of the disclosure, provided that the party seeking to

                           make the disclosure must first submit a request, in writing or on the record,

                           to the Supplying Party explaining why the disclosure is necessary. If the

                           Supplying Party does not agree to allow the disclosure, the party seeking

                           to make the disclosure may file a motion with the Court for approval to

                           make the disclosure.

   6.      Notification of Protective Order

           Confidential Information and Highly Confidential Information shall not be disclosed to a

   person described in paragraphs 4(b)(iii), 4(b)(iv), 4(b)(v), 4(b)(viii), 5(b)(iv), 5(b)(vii), or 5(b)(ix)

   unless and until such person has executed an Agreement of Confidentiality in substantially the

   form attached hereto as Exhibit A. The originals of an executed Agreement of Confidentiality

   shall be maintained by counsel for the party who obtained it until the final resolution of this litiga-

   tion, and shall not be subject to discovery except upon motion on notice and a showing of good

   cause. This prohibition includes either direct or indirect disclosure, including but not limited to,

   any disclosure by counsel or experts. At any deposition and absent the agreement of the parties,

   prior to the disclosure of any Confidential Information and/or Highly Confidential Information,

   the deponent shall be provided a copy of the form attached hereto as Exhibit B and shall be asked




                                                      11
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 12 of 24




   to affirmatively state on the record that he or she has received the form and consents to the re-

   strictions contained within the Stipulated Protective Order, a copy of which shall be provided to

   the deponent.

   7.     Use of Confidential or Highly Confidential Information at Trial

          The rules and procedures governing the use of Confidential and Highly Confidential Infor-

   mation at trial shall be determined by the Court at the final pretrial conference.

   8.     Objections to Designations

          A party may, at any time, make a good faith challenge to the propriety of a Confidential or

   Highly Confidential Information designation. In the event a party objects to the designation of

   any material under this Order, the objecting party shall consult with the designating party to at-

   tempt to resolve their differences. If the parties are unable to reach an accord as to the proper

   designation of the material, after giving notice to the designating party, the objecting party may

   apply to the Court for a ruling that the material shall not be so designated. If such a motion is

   made, the designating party has the burden of establishing that the designation is proper. If no

   such motion is made, the material will retain its designation. Any documents or other materials

   that have been designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” shall be treated

   as Confidential or Highly Confidential until such time as the Court rules that such materials should

   not be treated as Confidential or Highly Confidential.

   9.     Preservation of Rights and Privileges

          Nothing contained in this Order shall affect the right, if any, of any party or witness to

   make any other type of objection, claim, or other response to discovery requests, including, without

   limitation, interrogatories, requests for admissions, requests for production of documents or ques-

   tions at a deposition. Nor shall this Order be construed as a waiver by any party of any legally


                                                    12
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 13 of 24




   cognizable privilege to withhold any Confidential Information or Highly Confidential Information

   other than on the basis that it has been designated Confidential or Highly Confidential, or of any

   right which any party may have to assert such privilege at any stage of this litigation.

   10.       Return or Destruction of Materials

             Within sixty business days after the final resolution of this litigation, all Confidential In-

   formation or Highly Confidential Information shall be returned to counsel for the party or non-

   party that produced it or shall be destroyed. As to those materials that contain or reflect Confiden-

   tial Information or Highly Confidential Information, but that constitute or reflect counsel’s work

   product, counsel of record for the parties, or non-parties, shall be entitled to retain such work

   product in their files in accordance with the provisions of this Order, so long as it is clearly marked

   to reflect that it contains information subject to this Order. Such materials may not be used in

   connection with any other proceeding or action. Counsel shall be entitled to retain pleadings,

   affidavits, motions, briefs, other papers filed with the Court, deposition transcripts, and the trial

   record (including exhibits) even if such materials contain Confidential Information or Highly Con-

   fidential Information, so long as such materials are clearly marked to reflect that they contain in-

   formation subject to this Order and may not be used in connection with any other proceeding or

   action.

   11.       Inadvertent or Unintentional Disclosure

             Pursuant to FRE 502 (d) and (e), the parties agree to and the Court orders protection

   of privileged and otherwise protected Designated Materials against claims of waiver (includ-

   ing as against third parties and in other federal and state proceedings) as follows:

             a.     The inadvertent disclosure or production of Designated Materials by a Supply-

   ing Party subject to a legally recognized claim of privilege, including without limitation the


                                                      13
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 14 of 24




   attorney-client privilege and the work-product doctrine, to a Receiving Party, shall in no way

   constitute the voluntary disclosure of such Designated Materials.

          b.      The inadvertent disclosure or production of any Designated Materials in this

   action shall not result in the waiver of any privilege, evidentiary protection or other protection

   associated with such Designated Materials as to the Receiving Party or any third parties, and

   shall not result in any waiver, including subject matter waiver, of any kind.

          c.      If, during the course of this litigation, a party determines that any Designated

   Materials produced by another party is or may reasonably be subject to a legally recognizable

   privilege or other protection (“Protected Document”):

                  i.      the Receiving Party shall: (A) refrain from reading the Protected Doc-

                          ument any more closely than is necessary to ascertain that it is privi-

                          leged or otherwise protected from disclosure; (B) immediately notify

                          the Supplying Party in writing that it has discovered Designated Mate-

                          rials believed to be privileged or protected; (C) specifically identify the

                          Protected Documents by Bates number range or hash value, and, to the

                          extent required under § 11(c)(ii), infra, (D) within ten (10) days of dis-

                          covery by the Receiving Party, return, sequester, or destroy all copies

                          of such Protected Documents, along with any notes, abstracts or com-

                          pilations of the content thereof. To the extent that a Protected Docu-

                          ment has been loaded into a litigation review database under the control

                          of the Receiving Party, the Receiving Party shall have all electronic

                          copies of the Protected Document extracted from the database. Where

                          such Protected Documents cannot be destroyed or separated, they shall


                                                     14
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 15 of 24




                         not be reviewed, disclosed, or otherwise used by the Receiving Party.

                         Notwithstanding, the Receiving Party is under no obligation to search

                         or review the Supplying Party’s Documents to identify potentially priv-

                         ileged or work product Protected Documents.

                ii.      If the Supplying Party intends to assert a claim of privilege or other

                         protection over Designated Materials identified by the Receiving Party

                         as Protected Documents, the Producing Party will, within ten (10) days

                         of receiving the Receiving Party’s written notification described above,

                         inform the Receiving Party of such intention in writing and shall pro-

                         vide the Receiving Party with a log for such Protected Documents that

                         is consistent with the requirements of the Federal Rules of Civil Proce-

                         dure, setting forth the basis for the claim of privilege or other protec-

                         tion. In the event that any portion of a Protected Document does not

                         contain privileged or protected information, the Supplying Party shall

                         also provide to the Receiving Party a redacted copy of the document

                         that omits the information that the Supplying Party believes is subject

                         to a claim of privilege or other protection.

         d.     If, during the course of this litigation, a party determines it has produced a

   Protected Document:

                i.       the Producing Party may notify the Receiving Party of such inadvertent

                         production in writing, and demand the return of such documents. Such

                         notice shall be in writing, however, it may be delivered orally on the

                         record at a deposition, promptly followed up in writing. The Supplying


                                                   15
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 16 of 24




                          Party’s written notice will identify the Protected Document inadvert-

                          ently produced by bates number range or hash value, the privilege or

                          protection claimed, and the basis for the assertion of the privilege and

                          shall provide the Receiving Party with a log for such Protected Docu-

                          ments that is consistent with the requirements of the Federal Rules of

                          Civil Procedure, setting forth the basis for the claim of privilege or

                          other protection. In the event that any portion of the Protected Docu-

                          ment does not contain privileged or protected information, the Supply-

                          ing Party shall also provide to the Receiving Party a redacted copy of

                          the Document that omits the information that the Supplying Party be-

                          lieves is subject to a claim of privilege or other protection.

                  ii.     the Receiving Party must, within ten (10) days of receiving the Supply-

                          ing Party’s written notification described above, return, sequester, or

                          destroy the Protected Document and any copies, along with any notes,

                          abstracts or compilations of the content thereof. To the extent that a

                          Protected Document has been loaded into a litigation review database

                          under the control of the Receiving Party, the Receiving Party shall have

                          all electronic copies of the Protected Document extracted from the da-

                          tabase.

          e.      To the extent that the information contained in a Protected Document has al-

   ready been used in or described in other documents generated or maintained by the Receiving

   Party prior to the date of receipt of written notice by the Producing Party as set forth in para-

   graphs (c)(ii) and (d)(i), then the Receiving Party shall sequester such documents until the


                                                    16
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 17 of 24




   claim has been resolved. If the Receiving Party disclosed the Protected Document before

   being notified of its inadvertent production, it must take reasonable steps to retrieve it.

          f.      The Receiving Party’s return, sequestering or destruction of Protected Docu-

   ments as provided herein will not act as a waiver of the right to move for the production of

   the returned, sequestered or destroyed documents on the grounds that the documents are not,

   in fact, subject to a viable claim of privilege or protection. However, unless the waiver oc-

   curred prior to the Supplying Party’s disclosure to the Receiving Party, the Receiving Party is

   prohibited and estopped from arguing that:

                  i.      the disclosure or production of the Protected Documents acts as a

                          waiver of an applicable privilege or evidentiary protection;

                  ii.     the disclosure of the Protected Documents was not inadvertent;

                  iii.    the Supplying Party did not take reasonable steps to prevent the disclo-

                          sure of the Protected Documents; or

                  iv.     the Supplying Party failed to take reasonable or timely steps to rectify

                          the error.

          g.      Either party may submit Protected Documents to the Court under seal for a

   determination of the claim of privilege or other protection. The Supplying Party shall preserve

   the Protected Documents until such claim is resolved. The Receiving Party may not use the

   Protected Documents for any purpose absent this Court’s Order.

          h.      Upon a determination by the Court that the Protected Documents are protected

   by the applicable privilege or evidentiary protection, and if the Protected Documents have

   been sequestered rather than returned or destroyed by the Receiving Party, the Protected Doc-

   uments shall be returned or destroyed within 10 (ten) days of the Court’s order. The Court


                                                     17
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 18 of 24




   may also order the identification by the Receiving Party of Protected Documents by search

   terms or other means.

            i.       Nothing contained herein is intended to, or shall serve to limit a party’s right

   to conduct a review of documents, data (including electronically stored information) and other

   information, including without limitation, metadata, for relevance, responsiveness or the seg-

   regation of privileged or protected information before such information is produced to another

   party.

   12.      Other Provisions

            a.       The restrictions set forth in this Order shall not apply to documents or information

   designated Confidential or Highly Confidential that are publicly available or that are obtained in-

   dependently and under rightful means by the Receiving Party, unless they became so due to a

   violation of this Order.

            b.       A party’s compliance with the terms of this Order shall not operate as an admission

   that any particular document is or is not (a) confidential, (b) privileged or (c) admissible in evi-

   dence at trial.

            c.       Any party or person in possession of Confidential Information or Highly Confiden-

   tial Information who receives a subpoena (or other process) from any person (including natural

   persons, corporations, partnerships, firms, governmental agencies, departments or bodies, boards

   or associations) who is not a party to this Order, which subpoena seeks production or other disclo-

   sure of such Confidential Information or Highly Confidential Information shall immediately give

   written notice by electronic mail to counsel for the other party or person who produced the mate-

   rials designated as Confidential or Highly Confidential. The written notice shall identify the ma-

   terials sought and enclose a copy of the subpoena or other process, unless ordered otherwise by a


                                                      18
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 19 of 24




   court of competent jurisdiction. Nothing herein shall be construed to obligate the person subject

   to service or other process to make a motion or undertake other legal process, or to appear before

   any court or administrative body in opposition to a motion or other legal process seeking produc-

   tion of any Confidential or Highly Confidential materials, provided such person invokes, to the

   extent reasonably possible, the highest level of confidentiality available under applicable law, rule,

   regulation, court order, or other compulsory process, at the time of disclosure of such Confidential

   materials.

           d.       This Order shall apply to non-parties who provide discovery, by deposition, pro-

   duction of documents or otherwise, in this litigation, if said non-party requests, in writing, the

   protection of this Order as to said non-party’s Confidential Information or Highly Confidential

   Information and complies with the provisions of this Order.

           e.       Upon the final resolution of this litigation (including conclusion of any appeal), this

   Order shall remain in effect and continue to be binding, unless expressly modified, superseded, or

   terminated by consent of all parties or by Order of the Court. This Court expressly retains juris-

   diction over this action for enforcement of the provisions of this Order following the final resolu-

   tion of this litigation.

           f.       This Order shall not prevent a party from applying to the Court for relief therefrom,

   or from applying to the Court for further or additional protective orders, or from agreeing to mod-

   ifications of this Order, subject to the approval of the Court.

           g.       The Court may amend, modify or dissolve this Protective Order at any time.




                                                      19
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 20 of 24




         SO ORDERED this 7th day of November, 2018.




                                               JODIF.JAYNE,MAGISTRATEJ
                                                                     UDGE
                                               UNITEDSTATESDISTRICTCOURT




                                          20
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 21 of 24




                                   EXHIBIT A
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 22 of 24




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

    ARTHUR COPELAND, et al.,

           Plaintiffs,
                                                            Case No. 17-CV-564-TCK-JFJ
    v.

    C.A.A.I.R., INC., a not-for-profit corporation,
    et al.,

           Defendants.

                                          CERTIFICATION

   1.     My name is ________________________________________________.

   I live at _______________________________________________________.

   I am employed as (state position) _______________________________________

   by (state name and address of employer) ________________________________.

   2.     I have read the Confidentiality Order that has been entered in this case, and a copy of

   it has been given to me. I understand the provisions of this Order, and agree to comply with

   and to be bound by its provisions.

   3.     I declare under penalty of perjury that the foregoing is true and correct.

   Executed this _________ day of _______________, 20____.



                                                by_____________________________
                                                      (signature).
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 23 of 24




                                   EXHIBIT B
Case 4:17-cv-00564-JFH-JFJ Document 93 Filed in USDC ND/OK on 11/07/18 Page 24 of 24




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

    ARTHUR COPELAND, et al.,

           Plaintiffs,
                                                            Case No. 17-CV-564-TCK-JFJ
    v.

    C.A.A.I.R., INC., a not-for-profit corporation,
    et al.,

           Defendants.


                           NOTICE TO DEPOSITION WITNESSES

          You are being shown one or more documents which have been designated as “Confi-

   dential” pursuant to an Order of this Court. Except for providing testimony at this deposition,

   you may not disclose these documents or their contents to any person other than the attorney

   who represents you at this deposition. Further, neither these documents nor their contents

   may be used by you for any purpose except that you may use them for your testimony in

   connection with this litigation. In any event, you are prohibited from using them for any

   business, competitive, personal, private, public, or other non-litigation purpose. The improper

   disclosure or use of these documents or their contents may result in the imposition of sanctions

   upon you by the Court. If you wish a complete copy of the Court Order, a copy will be

   provided to you upon request.
